Citation Nr: 1001249	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety disorder 
and personality disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for drug and alcohol 
abuse.  

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Entitlement to service connection for bilateral shoulder 
disorder.

6.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In addition to the issues listed on appeal, the issue of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) was denied in December 
2006.  The Veteran disagreed with the denial and was issued a 
statement of the case (SOC) that included the PTSD issue in 
November 2007.  The Veteran withdrew his appeal of this 
issue, in writing, at the time he submitted his substantive 
appeal, also in November 2007.  The Veteran's representative 
confirmed the Veteran's action to withdraw the PTSD issue 
from further consideration in April 2009.

The Veteran was also denied entitlement to nonservice-
connected disability pension benefits in December 2006.  The 
basis for the denial was that the Veteran could not receive 
such benefits while he was incarcerated.  He disagreed with 
the denial and the SOC also addressed this issue.  The 
Veteran did not list the pension issue on his substantive 
appeal whereas he specifically noted the other issues that 
are on appeal.  

The Board finds that the Veteran has properly withdrawn the 
issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
PTSD.  See 38 C.F.R. § 20.304 (2009).  Also, he did not 
include the pension issue as part of his substantive appeal 
as he elected to enumerate the specific issues he wanted to 
appeal.  Accordingly, the two issues will not be considered 
by the Board during its appellate review.


REMAND

The Veteran served on active duty from January 1971 to 
February 1973.  During that time, he had a cumulative total 
of 218 days lost due to being absent without leave (AWOL) or 
as a result of being in confinement.  He was originally given 
a discharge with his service characterized as Other Than 
Honorable Conditions.  

The RO issued an administrative decision that found the 
Veteran's discharge to be a bar to VA benefits in May 1973.  

The RO received a copy of a DD 214 for the Veteran that 
documented an upgrade to his discharge to Under Honorable 
Conditions.  The upgrade was the result of the Department of 
Defense (DoD) discharge review program (special).  The 
upgrade was effective as of June 13, 1977.  This upgrade was 
based on a general review and not the result of an individual 
review and a decision by the Army Discharge Review Board 
(ADRB).  

The RO received a copy of a second decision from the ADRB 
dated in May 1978.  This decision represented an individual 
review of the Veteran's discharge.  The determination was 
that the Veteran's discharge from service was not proper 
because the signature on a mental status evaluation did not 
identify the grade or branch of the individual performing the 
evaluation.  Also, the name was different from the names on 
the separation medical examination.  The ADRB concluded that 
this cast a cloud on the propriety of the separation.  No 
change in the Veteran's discharge was made.

The Board notes that the ADRB also listed findings that the 
Veteran was found not fit for further service by a medical 
board on December 5, 1972.  The basis for this finding was 
not indicated.  The ADRB also said that a second medical 
board, dated January 3, 1973, found the Veteran to be fit for 
duty with a L-3 profile.  It was further noted that the 
Veteran's discharge examination of January 18, 1973, also 
found him fit for duty.  

The Veteran's service treatment records (STRs) do not include 
copies of the medical board reports referenced by the ADRB.  
The Veteran's 1973 discharge physical examination is of 
record.  There is no indication of any impairment of either 
lower extremity to explain the L-3 profile referred to by the 
ADRB in the STRs.

The Board notes that the second ADRB also made a finding that 
the Veteran had no foreign service.

Based on the second ADRB decision, the RO issued an 
administrative decision that determined the Veteran was 
eligible for VA benefits  in July 1978.

The Veteran submitted his initial claim for service 
connection for a nervous condition, or acquired psychiatric 
disorder, and head injury in February 1982.  He listed having 
treatment at VA facilities in New Orleans, Louisiana, in 1979 
and Poplar Bluff, Missouri, in 1982.  The Board notes that 
records from facilities in those locations, for the period 
from 1979 to 1982, were obtained.  

The Veteran provided a completed VA Form 21-4176, Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension, in March 1982.  He provided information about a 
parachute jump that occurred in either June or July 1972.  He 
related that an individual became fouled in his canopy during 
a parachute jump and this caused him to hit the ground very 
hard.  He claimed that he hit his head at the time.  He was 
seen by a medic but did not have any obvious injuries so he 
did not receive treatment.  He went on to say he continued to 
have pain that was not treated so he turned to illegal drugs 
for his pain.  The Board notes that the Veteran has remained 
steadfast in his contentions regarding this jump.

Associated with the claims folder is a VA Form 60-3101, 
Request for Information, that was returned to the RO by the 
National Personnel Records Center (NPRC) in May 1982.  The 
form was annotated that the medical board proceedings from 
"November 3, 1972" were included.  

The VA records mentioned above showed that the Veteran was 
treated for a closed head injury in March 1979.  He had an 
accident with a motorbike at that time.  He sustained 
injuries to his hands, right leg and right shoulder as well.  
X-rays of the skull were negative.  A repeat skull series was 
negative in March 1982.  An outpatient entry from February 
1982 provided an impression of depressive reaction with 
anxiety.

The Veteran's claim for service connection for a nervous 
condition and head injury was denied in June 1982.  

The Veteran submitted a new claim in June 1982.  He sought 
entitlement to service connection to PTSD.  His claim was 
developed and service connection for PTSD and a personality 
disorder was denied in August 1982.  The Veteran appealed to 
the Board.

The Board denied service connection for an acquired 
psychiatric disorder, variously diagnosed, to include PTSD in 
August 1984.  The Board noted that there was no evidence of a 
psychiatric disorder in service.  The Board also denied 
service connection for a personality disorder as it was 
determined to be a defect not subject to service connection.  

The Veteran submitted a portion of a favorable decision from 
the Social Security Administration (SSA) in August 1987.  It 
is located in Volume One of the claims folder.  The decision 
is dated in July 1987.  It lists a number of evidentiary 
exhibits that includes medical records for psychiatric and 
other treatment.  The complete SSA records were never 
obtained and associated with the claims folder.

The Board denied a claim for entitlement to nonservice-
connected disability pension benefits in August 1988.  

The Board notes that the Military Review Board Agency wrote 
to the RO to request the Veteran's STRs, VA medical records, 
and VA rating decisions in August 1988.  

The Veteran submitted evidence to support a new claim for 
pension benefits in September 1988.  The evidence included a 
copy of a DD Form 149, Application for Correction of Military 
or Naval Record Under the Provisions of Title 10, U. S. Code 
Section 1552.  The form was dated in April 1987.  The Veteran 
was seeking a medical discharge from service based on a 
correction of his records by the Army Board for Correction of 
Military Records (ABCMR).  This appears to have been the 
basis for the records request from the Military Review Board 
Agency.

The Veteran submitted a claim for service connection for a 
psychiatric condition in May 1990.  He also submitted the 
first page of what appears to be a decision by the ABCMR that 
was dated in February 1989.  As it was only the first page, 
there is no indication of the outcome of the decision, no 
list of evidence considered, or any analysis of the evidence.  
The Veteran also included a page from the second ADRB 
decision that discussed the impact of the improperly 
completed mental status evaluation.

The RO denied the claim in July 1990.  The Veteran appealed.  
The Board noted the prior final decision by the Board in 
1984.  The Board concluded that new and material had been 
submitted but still found that there was no nexus to service 
for any acquired psychiatric disorder.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a precedential decision that vacated the Board's 
decision and remanded the case for further development in 
April 1993.  The Court cited to the February 1989 ABCMR 
memorandum, as well as incorrectly including the page from 
the second ADRB as part of the ABCMR memorandum.  The Court 
erroneously imputed the ADRB's finding regarding the mental 
status evaluation to the ABCMR.  

Because of this error, the Court wrongly believed that the 
ABCMR had made a preliminary conclusion in evaluating the 
Veteran's request for a medical discharge.  Such a discharge 
would support the Veteran's claim for disability 
compensation.  The Court held that more assistance was 
required in order to determine if the ABCMR did make a final 
decision on the issue of a medical discharge.  Thus, the case 
was returned to the Board.

The Board remanded the case for the RO to obtain photocopies 
of all documents pertinent to the actions of the Veteran's 
ABCMR application in December 1993.  

The Veteran submitted a DA Form 1577, Authorization for 
Issuance of Awards, while his appeal was pending in April 
1993.  The DA Form 1577, dated in August 1991, lists the 
various military awards an individual could be authorized.  
In the Veteran's case, it listed him as having a National 
Defense Service Medal (NDSM), parachutist badge, marksman 
badge with rifle bar, and expert badge with automatic rifle.  
These awards were consistent with those on his DA Form 20, 
Enlisted Qualification Record.  The DA Form 1577 also listed 
the Veteran as having the Vietnam Service Medal and Republic 
of Vietnam Campaign Medal with Device (1960).  Further, there 
was a stamped entry on the form that informed the Veteran 
that he was authorized the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation.  

The Board notes that the DA Form 1577 was a copy and not an 
original.  Further, the Vietnam service awards are not 
consistent with the Veteran's DA Form 20 or the finding by 
the second ADRB that the Veteran had no foreign service.  

The NPRC responded to a request for a copy of Physical 
Evaluation Board (PEB) proceedings in February 1994.  The 
NPRC said that the requested PEB records were sent to the RO 
in May 1982.  This is incorrect.  The NPRC response of May 
1982 said it forwarded the medical evaluation board 
proceedings, dated November 3, 1972.  As noted above, those 
records are not in the claims folder.  The February 1994 
response provided an additional copy of the ADRB decision 
from 1978.  The Board notes that the records envelope was 
erroneously annotated as containing the records of the PEB.  

A Report of Contact, dated April 15, 1994, noted that a 
contact at the ABCMR informed the RO that all records for the 
Veteran's ABCMR case were returned to the Army Personnel 
Center (ARPERCEN) in 1991.  It was noted that a request for 
the records would be made to ARPERCEN.  

Additional entries in the claims folder reflect that the 
ARPERCEN did not have any records.  Another request was made 
to the NPRC.  The NPRC responded in August 1994 by saying 
they had provided all requested records in May 1982 and 
February 1994.  

Despite the lack of records, there is no indication that a 
request for a copy of the actual ABCMR decision issued in 
1989 was ever made.  

The Veteran submitted a second copy of the DA Form 1577, 
listing him as having received Vietnam service medals, in 
September 1994.  

The Board remanded the Veteran's claim for additional 
development in March 1995.  The Veteran's claim for service 
connection for a psychiatric disorder, also included the 
issue of PTSD at that time.  He alleged combat service in 
Vietnam.  It was noted that the Veteran's military records 
clearly showed no foreign service at all and no combat 
service.  However, the DA Form 1577 somehow listed the 
Veteran has having earned Vietnam service-related awards.  
The remand required the RO to obtain the originals of the 
Veteran's personnel records to include his DA Form 20, DD 
215, and DA 1577, as well as any other documents relevant to 
his allegation of combat service in Vietnam.

The NPRC provided copies of the Veteran's DA Form 20, and DD 
215.  The DA Form 20 included the previously known awards of 
the NDSM, parachutist badge and the two badges for 
marksmanship.  There was no indication of any foreign 
service, and no combat awards.  

The RO asked for the original copies of the documents but was 
informed that this was against DoD policy in September 1996.  
At no time was a certified copy, or other copy, of a DA Form 
1577 provided by the  NPRC.  

The Board remanded the case for additional development in 
March 1998.  This was based on the Veteran's assertion of 
having received VA treatment as early as 1973 and the 
requirement to obtain those records, if possible.

The RO requested records from the VA medical center (VAMC) in 
Poplar Bluff, Missouri.  The VAMC responded with treatment 
records dated from June 1997 to February 1998 and laboratory 
and x-ray reports from August 1992 to December 1997.  The 
VAMC advised that volumes 4 and 5 of the Veteran's records, 
and his outpatient records were transferred to the VAMC in 
Columbia, Missouri, on April 7, 1998.  Volumes 1, 2, and 3 of 
the Veteran's records were transferred to the VAMC in 
Memphis, Tennessee, on May 27, 1994.

The Memphis VAMC informed the RO that the Veteran's records 
were transferred back to the VAMC in Poplar Bluff on June 20, 
1994.  The Columbia VAMC reported that they had no records 
for the Veteran.  

The Board denied the Veteran's claim in May 2000.  The 
decision denied service connection for an acquired 
psychiatric disorder, to include PTSD.  The decision noted 
that the Veteran had been diagnosed with major depression, 
anxiety reaction, anti-social personality disorder, and mixed 
personality disorder, polysubstance dependence, in partial 
remission, alcohol dependence, personality disorder, not 
otherwise specified, and a delusional disorder in remission, 
in denying the claim for service connection.  

The Veteran attempted to reopen his claim for service 
connection for an acquired psychiatric disorder in July 2003.  
His claim was denied in February 2004 and again in June 2004.  
There is no indication in the claims folder that the Veteran 
perfected an appeal of either of the decisions.  

The Veteran submitted his current claim in June 2006.  The 
Veteran submitted several statements in support of his claim 
to include his assertion that he had the hard landing from a 
parachute jump in 1972, as described with his initial claim 
in 1982.  He also asserted that he was injured in another 
jump when he was blown against the aircraft when making a 
jump.  The Veteran included a copy of a VA report for a bone 
scan done in November 1994.  The results showed an inactive 
partial compression fracture of L2 as well as degenerative 
joint disease (DJD) in the shoulders and knees.  

A review of the record indicates that there are missing 
military records.  The second ADRB decision referenced 
medical evaluation board reports that are not contained in 
the Veteran's STRs.  This is of particular importance as the 
Veteran was said to have received a profile involving the 
lower extremities and he has a current claim for a bilateral 
knee disorder.

There is no indication from the evidence of record that the 
Veteran was ever processed by a PEB, only that this reference 
was used by the NPRC.  The initial NPRC response from May 
1982 said that medical evaluation board results from November 
3, 1972, were forwarded.  The PEB reference was included with 
a later response.  If the Veteran's case was reviewed by a 
PEB, there would have been a decision made on his fitness for 
further service that would likely still be of record.  Also, 
there is no record of a medical evaluation board report dated 
November 3, 1972.  Likewise there is no record of the two 
medical evaluation reports cited to by the second ADRB 
decision.  A search for these missing records must be made.  

The Veteran included a page from the transcript of his 
Special Court-Martial with an appeal in February 1983.  The 
page appears to be his testimony in reference to sentencing.  
The Veteran was court-martialed in November 1972 and was 
placed in confinement as a result of the sentence of that 
proceeding.  The record of the court-martial should be 
obtained. 

Further, the ARPERCEN, or appropriate source, must be 
contacted to determine the basis for their earlier report 
that the Veteran had Vietnam service in light of the other 
military records that do not support such a finding.  This 
was never clarified despite instructions in a prior Board 
remand.  

The Board notes that no further efforts were made to obtain 
the requested VA records prior to the decision of May 2000.  
It is clear that the records existed at one time as the 
Poplar Bluff VAMC was able to say that 5 volumes of records, 
in addition to outpatient records, were transferred.  It is 
not clear where the records ended up, to include if they were 
sent to a records center.  Additional efforts must be made to 
locate the records.  If the records have been retired, they 
must be recalled.  

The Veteran is seeking entitlement to service connection for 
drug and alcohol abuse.  Direct service connection for these 
issues is prohibited.  See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2009).  However, the Veteran is not 
precluded from submitting evidence that may show that his 
drug and alcohol dependence is the result of, or secondary 
to, a service-connected disability.  See Allen v. Principi, 
237 F.3d 1368, 1375 (Fed. Cir. 2001); see also generally 
VAOPGCPREC 6-2003 (Allowing for service connection of a 
disability due to tobacco products, when the disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to a 
veteran's use of tobacco products during service.)  

The Veteran's claim was denied on a direct basis.  There is 
no indication that secondary service connection under 
38 C.F.R. § 3.310 was considered.  The Board notes that the 
Veteran is not service connected for any disability at this 
time.  However, should he be granted service connection for 
any disability on remand, the drug and alcohol abuse issue 
must be considered on a secondary basis.  

Finally, the Board notes that the Veteran is incarcerated and 
will be for the foreseeable future.  Treatment records from 
the Missouri Department of Corrections, for the period from 
September 2000 to December 2003, were associated with the 
claims folder.  The records reflect mostly notes on treatment 
for PTSD.  The Veteran provided a continued history of combat 
service in Vietnam.  

The December 2003 request for records from the Department of 
Corrections limited the request to psychiatric treatment.  On 
remand, the RO must make a request for treatment records 
pertinent to the other issues on appeal to include headaches, 
shoulders, knees, and low back.  

The evidence of record establishes that the Veteran was 
parachute qualified.  His assignments show that he was 
attached to an airborne unit from July 1971 to September 
1972.  He was AWOL from his unit on several occasions; 
however, he was still attached to that unit throughout that 
period.  Thus, it is reasonable to conclude that he did 
perform parachute jumps.  Also, in light of the medical board 
findings cited by the second ADRB decision, to include an L-3 
profile, it is reasonable to conclude that he may have 
suffered injuries to his knees, back, and shoulders as a 
result of his parachute jumps, despite the lack of evidence 
of treatment of any such injuries.  They would be consistent 
with his performance of duties.  As noted, the Veteran has 
continually referred to one specific jump in 1972 where he 
had a particularly hard landing.  

The evidence of record does demonstrate that the Veteran 
suffered injuries to his legs, back and shoulders after 
service.  There is bone scan evidence of DJD of the knees and 
shoulders, as evidenced by the 1994 VA report.  There is also 
evidence of a compression fracture of L2.  The Board is not 
competent to assess whether those findings are related to the 
Veteran's military service and an examination is necessary to 
provide an opinion.  The Veteran has requested that he be 
afforded a VA examination in this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the applicable provision from M21-1MR, 
Part III, Subpart iv. Chapter 3.A.11.d., provides for a 
number of alternatives to be explored in trying to arrange 
for a VA examination for an incarcerated veteran.  They 
include having the veteran transported to a VA facility, 
being examined at the prison facility by VA personnel, having 
an examination performed by prison medical officials at VA 
expense, or have the examination performed by fee-basis 
providers contracted by VA.  See Bolton v. Brown, 8 Vet. App. 
185 (1995).  The provision further provides that if a problem 
cannot be resolved at the local level, the Compensation and 
Pension (C&P) Service Program Review Staff should be 
contacted for assistance.

The RO must comply with the manual provision in making any 
efforts to afford the Veteran an examination in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed disorders.  The RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured and associate them with the 
claims file.  

The RO must make a new request to the 
Missouri Department of Corrections to 
obtain treatment records relating to the 
Veteran's physical issues involving 
headaches, shoulders, knees, and low 
back.  

2.  The RO must contact the SSA and 
obtain the administrative decision and 
the records relied on for the decision in 
the grant of benefits to the Veteran, to 
include any re-examinations.

3.  The RO must contact the VAMCs in 
Poplar Bluff and Columbia for outstanding 
records dating back to 1973.  The prior 
requests for VA records are contained in 
Volume Three of the claims folder and 
should be reviewed for guidance on the 
scope of the inquiry.  The response of 
"no records" from the Columbia VAMC in 
1998 is inadequate in light of the 
notation of a transfer of records by the 
Poplar Bluff VAMC.  Also, the Poplar 
Bluff VAMC must be contacted for the 
volumes of records that the Memphis VAMC 
reported as returned in May 1994.  

Each facility, Poplar Bluff and Columbia, 
must respond by indicating: 1) they have 
the requested records and are forwarding 
them; or, 2) they do not have any records 
for the Veteran for the requested 
timeframe; and can certify that the 
records were retired to storage, 
destroyed, or sent to another 
destination.  If the records were 
retired, they must be recalled.  Form 
letter replies from the facilities are 
not acceptable.  The replies must be 
individually responsive to the request 
for records.

4.  The RO must contact the appropriate 
agency to obtain any copies of medical 
evaluation boards/physical evaluation 
boards that were done for the Veteran 
during his period of service.  The second 
ADRB decision was clear in its citation 
to such records.  Efforts to locate these 
records must be documented, and, if the 
records are not found, a finding made 
that the records either do not exist or 
cannot be found must be made in the 
claims folder.

5.  The RO must also contact the 
ARPERCEN, or appropriate agency, to 
determine why the Veteran was reported as 
having received medals/awards indicative 
of service in Vietnam when his DA Form 20 
does not support such a finding, and the 
ADRB reported that he had no foreign 
service.  A copy of the Veteran's DA Form 
1577 should be forwarded with any 
request.  The RO must determine if there 
was an error in the reporting of the 
Veteran's foreign service, either by the 
ARPERCEN or by those responsible for 
maintaining his records.

6.  The RO must contact the ABCMR to 
obtain a copy of that agency's decision 
for the Veteran dated in February 1989.  
This is not a request for records relied 
on by that agency but for a copy of the 
actual decision that determined whether 
the Veteran was, or was not entitled to a 
medical discharge.  

7.  The RO should contact the appropriate 
agency to obtain a record of the 
Veteran's special court-martial from 
November 1972, to include a transcript of 
the proceedings, if one exists.  

8.  After completion of the above 
development, the Veteran should be 
afforded a VA examination to address his 
claim for service connection for 
headaches.  The claims folder and a copy 
of this remand must be provided to the 
examiner and reviewed as part of the 
examination.  

The examiner is advised that the Veteran 
has alleged that his headaches were 
caused by his striking his head on the 
ground during a bad parachute landing.  
If a headache disorder is diagnosed, the 
examiner is asked to opine whether there 
is at least a 50 percent probability or 
greater that the Veteran's headaches can 
be attributed to his military service.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

9.  The Veteran should be afforded a VA 
examination to address his claim for 
service connection for bilateral knee, 
and bilateral shoulder disorders, and 
residuals of a low back injury.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  

The examiner is requested to identify the 
presence of any and all disorders of the 
knees, shoulders, and low back.  The 
examiner is further requested to provide 
an opinion whether there is a 50 percent 
probability or greater that any current 
disorder of the knees, shoulders, or low 
back can be related to the Veteran's 
military service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

10.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  This would include adjudication 
of the drug and alcohol abuse issue on a 
secondary basis if service connection is 
granted for any issue.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

